Citation Nr: 9905130	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  92-55 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right eye 
disorder.

2.  Entitlement to service connection for bilateral pes 
planus with calluses and blisters.

3.  Entitlement to service connection for a gastrointestinal 
disorder.

4.  Entitlement to service connection for rhinitis.

5.  Entitlement to service connection for phlebitis of the 
lower extremities.

6.  Entitlement to service connection for residuals of a 
meatotomy.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran had active service from August 1985 to June 1989.

This case was originally before the Board on appeal from a 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York.  The veteran 
subsequently moved and jurisdiction was transferred to the 
St. Petersburg, Florida RO.  

The Board previously remanded this case for further 
development and readjudication on two occasions:  October 
1992 and February 1996.  The requested development was 
accomplished and the case is now ready for appellate review.

The Board notes that this claims folder was assigned in the 
past to a former employee of the Board who was convicted of 
tampering with veterans' claims folders.  After careful 
scrutiny, it does not appear that any documents have been 
removed from the claims folder.  Therefore, this case may 
properly be considered by the Board.



FINDINGS OF FACT

The appellant has not been shown by competent medical 
evidence to suffer from a right eye disorder, bilateral pes 
planus, gastrointestinal disorder, rhinitis, phlebitis, or 
residuals of meatotomy which is linked to his prior period of 
service.


CONCLUSION OF LAW

Well grounded claims for service connection for a disorder of 
the right eye, bilateral pes planus, gastrointestinal 
disorder, rhinitis, phlebitis, and residuals of meatotomy 
have not been presented.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5107 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he currently has a gastrointestinal 
disorder, rhinitis, and residuals of phlebitis which began in 
service.  Therefore, he believes that he is entitled to 
service connection for these alleged disabilities.  He 
further contends that his period of active service aggravated 
a right eye disorder, bilateral pes planus, and residuals of 
meatotomy, which pre-existed service.

I.  Service connection for gastrointestinal disorder, 
rhinitis, and residuals of phlebitis

In order to establish service connection for a disability, 
there must be objective evidence which establishes that such 
disability either began in or was aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a disability is 
not shown to be chronic during service, service connection 
may nevertheless be granted when there is continuity of 
symptomatology after service.  38 C.F.R. § 3.303(b) (1998).  
Regulations also provide that service connection may be 
granted for a disease diagnosed after service discharge when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (1998).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The threshold question in this case is whether the appellant 
has presented a well grounded claim.  This requires more than 
an allegation; the claimant must submit supporting evidence.  
Furthermore, the evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Also, in order for a 
claim to be well grounded, there must be competent evidence 
of a current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir 1996).

Evidentiary assertions by the appellant must be accepted as 
true for the purpose of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  Where the issue involves 
medical causation, competent medical evidence which indicates 
that the claim is plausible or possible is required to set 
forth a well-grounded claim.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

Review of the available service medical records was negative 
for any evidence of complaint, medical finding or diagnosis 
of a gastrointestinal disorder.  Likewise there was no 
evidence of chronic rhinitis.  In May 1986 the veteran was 
noted to have had sinus congestion for three weeks; x-ray of 
sinuses revealed some evidence of mild degree of inflammatory 
disease.  In March 1988, a history of hayfever was noted on a 
dental clinic record.  The veteran was diagnosed and treated 
for an upper respiratory infection (URI) in February 1989.  
However, the service discharge examination report was 
negative for evidence of either claimed disorder.

The available service medical records are also negative for 
phlebitis as claimed by the veteran.  Review of these records 
revealed recurrent treatment for complaint of right ankle and 
leg pain.  The veteran underwent surgical stripping for 
varicose veins of the right leg.  A service Medical Board 
report dated January 1989, noted diagnoses of:  1) right 
ankle pain, etiology unknown; and 2) varicose veins, right 
leg, surgically treated.  It was recommended that the veteran 
be discharged from the service as he would not be able to 
perform full duty in any reasonable length of time.  

The veteran was subsequently discharged in June 1989; and 
thereafter submitted a claim in September 1989, for VA 
disability benefits for a number of claimed medical disorders 
to include a gastrointestinal disorder, rhinitis, and 
phlebitis.  

VA examination reports dated November 1989 were negative for 
any complaint, finding or diagnosis relevant to either a 
gastrointestinal disorder or rhinitis.  Physical examination 
of the right leg and ankle revealed calf and ankle tender to 
palpation with no effusion, and multiple healed surgical 
scars from the vein stripping.  X-ray of right ankle was 
negative.  The relevant diagnoses were:  1) status post 
sprain right ankle; and 2) status post vein stripping right 
leg.

By rating decision of April 1990, the veteran was awarded 
service connection for residuals of right ankle sprain and 
varicose veins, right leg, venereal warts and a ganglion cyst 
of the right wrist.  However, service connection for 
phlebitis, rhinitis, and a gastrointestinal disorder was 
denied.

In a written statement dated December 1991, the veteran 
indicated that symptoms of phlebitis were shown on 
examination in October 1986 in service.  

VA examination report dated January 1992 indicates that the 
veteran was afforded a special examination of his right leg 
and ankle.  The chief complaint noted was pain.  Physical 
examination revealed no venous insufficiency, no pedal edema, 
and positive peripheral pulses.  The diagnostic impression 
was that the veteran had no venous insufficiency.

VA outpatient treatment records dated in 1996 and 1997, show 
treatment for various medical conditions to include 
radiculopathy of the lumbar and cervical spines, varicose 
veins, and venereal warts.  

VA foot examination report dated June 1997 revealed no 
medical evidence of phlebitis.

A VA "Nose and Sinuses" examination report dated June 1997 
noted complaint of intermittently occurring nasal 
obstruction, worse on the right.  The veteran denied any 
problems with rhinorrhea or post nasal drip.  He did complain 
of "sinus headache," intermittent sneezing and watery and 
itchy eyes.  He further stated that these were more allergic 
type symptoms, occurring seasonally when he lived "up 
north" and only once since he moved to Florida a year ago.  
He currently used no sinus or allergy type medication.  
Physical examination did reveal a very significant left 
anterior septal deflection.  There was no evidence of any 
purulent drainage via the paranasal sinuses.  The diagnostic 
impression was:  1) nasal obstruction; 2) history consistent 
with allergic rhinitis; and 3) possible chronic sinusitis 
(however this was ruled out after review of CT Scan of 
sinuses).  The examiner further noted that the veteran's 
current complaints were not consistent with chronic rhinitis.  

VA gastrointestinal examination report dated August 1997 
showed a reported history of one episode of abdominal pain 
with nausea and vomiting in service.  The veteran also 
reported occasional gastroesophageal reflux and intermittent 
abdominal pain lasting from three to five minutes.  Physical 
examination of abdomen revealed no abnormality.  An upper GI 
series was also interpreted as normal.  The examiner 
commented that the veteran presented "seeking compensation 
for gastroenteritis"; however, there was no evidence of 
chronic gastroenteritis.  The episode the veteran described 
in service was "a self-limited episode without long-term 
sequelae.  The [veteran's] symptoms of abdominal pain most 
likely are related to his underlying gastroesophageal reflux 
disease and have no correlation with prior history of 
gastroenteritis."  

VA vascular clinic record dated August 1997 noted complaint 
of leg and foot pain since venous stripping procedure 11 
years earlier.  The veteran had been using compression 
stockings.  Pes planus was noted.  The assessment was 
peripheral neuropathy secondary to previous surgery, right 
leg.  No vascular disorder was noted.

ANALYSIS

As the appellant has not presented medical or competent 
evidence which would justify a belief that it is plausible 
that he has a current gastrointestinal disorder, rhinitis, or 
phlebitis disorder that is related to service, the claims 
must be deemed not well grounded and therefore denied.  

As to the phlebitis claim, the Board notes that neither the 
veteran's service medical records nor post-service medical 
records contain any evidence of the presence of such 
disorder.  Furthermore, there is no competent medical 
evidence of a current diagnosed disability linked to his 
prior period of service.  

Likewise, with regard to the rhinitis claim, the Board finds 
no evidence in the service medical records other than a noted 
history of "hayfever."  Post-service medical records are 
negative for any evidence of chronic rhinitis.  Current VA 
examination did not diagnose rhinitis and the examiner 
specifically found the veteran's history of symptomatology 
not consistent with a diagnosis of chronic rhinitis.  

As to the gastrointestinal disorder claim, the Board notes 
there is no evidence of any such disorder in service or for 
many years thereafter.  While there is current medical 
evidence of reflux disease, there is no competent medical 
evidence that it is related to the veteran's period of 
service.  

There is no evidence of record, other than the appellant's 
contentions, which link his post-service complaints to his 
service.  As the appellant is not a medical expert, he is not 
competent to express an authoritative opinion regarding any 
medical causation of his claimed disorder(s).  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Therefore, as the veteran has failed to present sufficient 
evidence for well grounded claims, the claims of entitlement 
to service connection for a gastrointestinal disorder, 
rhinitis, and phlebitis must be denied.

II.  Service connection for right eye disorder, bilateral pes 
planus, and residuals of meatotomy

In order to establish service connection for a disability, 
there must be objective evidence which establishes that such 
disability either began in or was aggravated by service.  
38 U.S.C.A. § 1110 (West 1991) [Emphasis added].  Again, the 
initial evidentiary burden is on the appellant to submit a 
well-grounded claim.  As set forth earlier in this decision, 
the requirements for a well-grounded claim are that there be 
competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir 
1996).

In the instant case, the veteran has alleged that each of 
these three claimed disabilities was aggravated by his period 
of active service.  Specifically, he alleges that the acuity 
of his right eye decreased from 20/400 to 20/800 during 
service, and that he developed blisters on his feet as a 
result of his pes planus.  He made no specific allegations 
with respect to the claim for residuals of meatotomy.

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1998).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to natural progress of 
the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(b) (1998).

Review of the veteran's service entrance medical examination 
report dated August 1985, noted the presence of bilateral pes 
planus, asymptomatic.  The veteran's visual acuity in the 
right eye was recorded as 20/800, both uncorrected and 
corrected, with history of right eye surgery at age 5 and 
patching.  The diagnostic impression was amblyopia, right 
eye, secondary to anisometropia.  Review of the veteran's 
service medical treatment records revealed no evidence of 
complaint, finding, or diagnosis relevant to an increase in 
the pre-existing right eye disorder or pes planus during 
service.  Only the first page of the service discharge 
medical examination report dated June 1989 is available.  
However, review of that record revealed no evidence relevant 
to the claims of increased disability of pes planus and 
visual acuity of the right eye due to aggravation by service.  
There was also no reference to penile meatotomy in any of the 
veteran's service medical records.

In September 1989 the veteran submitted a claim for service 
connection for a number of alleged medical conditions.  He 
alleged that his pes planus condition was aggravated in 
service with calluses, blisters, tenderness, and edema.  He 
also alleged that his right eye vision worsened in service 
due to trauma to the right side of his head from a beating by 
the local police in Rota, Spain.  He did not specifically 
list the penile meatotomy as a claimed disorder.

VA general medical examination report dated November 1989 
noted the veteran reported he was blind in the right eye 
since childhood.  Examination of the penis revealed scar of 
meatotomy which was reportedly performed in infancy.  Genital 
warts were also noted.  VA eye examination report dated 
November 1989, noted complaint of no visual acuity in right 
eye.  Recorded findings were visual acuity in left eye of 
20/20 and "finger count" visual acuity at distance of 3 
feet in the right eye.  The assessment was history of 
strabismus, right eye; and probable amblyopia, right eye. 

The RO by rating action dated April 1990 denied service 
connection by aggravation for pes planus and right eye 
disorder, as well as residuals of meatotomy (which issue the 
RO included on its own but the veteran subsequently 
appealed).

In a written statement dated April 1997, the veteran argued 
that his right eye visual acuity must have increased in 
severity during service because the U. S. Marine Corps would 
not have accepted an infantry marine rifleman with poor 
eyesight.  He further argued that it would be unusual for the 
Marines Corps to accept an individual with flat feet.  Thus, 
it was his contention that both these conditions were 
aggravated by his service.  

The VA "foot" examination report dated June 1997 noted that 
the veteran denied having blisters on his feet at that time.  
He claimed he had multiple blisters on his feet during his 
service in the infantry.  He believed the blisters were very 
severe due to his flat feet.  Physical examination revealed 
no gross deformities other than bilateral pes planus.  

The VA "visual" examination report dated June 1997 noted a 
reported long history of poor vision in the right eye since 
early childhood.  The veteran claimed that at induction to 
service the visual acuity in the right eye was from 20/200 to 
20/400 and at discharge had decreased to 20/800.  He also 
complained of floaters and spots in front of his right eye 
without any evidence of photopsia.  Examination revealed 
visual acuity in the left eye to be 20/20 at near and 
distance without correction.  Right eye uncorrected visual 
acuity was counting fingers to ten feet at distance; it 
improved to 20/200 at near without correction.  The 
diagnostic assessment was:  1) moderate unilateral myopia of 
the right eye most likely present since early childhood which 
was uncorrected during the veteran's formative years; 2) 
history of exotropia status post a right lateral rectus 
recession at age five with residual small to moderate angle 
exotropia; and 3) dense residual amblyopia of the right eye 
secondary to anisometropia and residual congenital 
strabismus.  The examiner further commented that "I see no 
evidence of any residual injury of the right eye which may 
have occurred during 1986.  In short, the patient's visual 
loss in the right eye is unrelated to service in the military 
and was present prior to the patient's period of military 
training and military service."

A VA "testes" examination report dated June 1997 noted a 
history of meatotomy as a child and recent treatment for 
genital warts on the penis.  Physical examination revealed 
the urethral meatus to be adequate and no signs of scar 
tissue.  The veteran denied any voiding symptoms or 
difficulty with erection.  The assessment was:  status post 
meatotomy as a child, with no current problems and currently 
adequate and patent urethral meatus.

ANALYSIS

With regard to the claim of residuals of meatotomy, the Board 
finds that the veteran has failed to present a well-grounded 
claim as there is no competent medical evidence of current 
disability which is linked to any alleged aggravation in 
service.

Likewise, the Board finds that the veteran's claim for 
service connection for bilateral pes planus is not well 
grounded as there is no evidence of increased permanent 
disability during service.  The Board notes that the recent 
VA examination found the pes planus to be asymptomatic which 
it was at service induction.  Furthermore, the veteran, 
himself has conceded that he incurred no permanent increase 
in disability as a result of service.  Furthermore, there is 
no competent medical evidence that the veteran currently has 
increased disability which is linked to the veteran's prior 
period of service.

Finally, the Board finds that the claim for service 
connection for a right eye disorder is not well-grounded.  
There is no competent or medical evidence of increased 
disability during service.  Furthermore, there is no 
competent medical evidence that the veteran currently has 
increased disability which is linked to his prior period of 
service.

Therefore, the Board finds that there is no evidence of 
record, other than the appellant's contentions, that link his 
claimed disabilities to his service.  As the appellant is not 
a medical expert, he is not competent to express an 
authoritative opinion regarding any medical causation of his 
claimed disorder(s).  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Therefore, as the veteran has failed to present sufficient 
evidence for well grounded claims, the claims of entitlement 
to service connection for a right eye disorder, bilateral pes 
planus, and residuals of meatotomy must also be denied.


ORDER

Service connection for gastrointestinal disorder, rhinitis, 
phlebitis, a right eye disorder, bilateral pes planus, and 
residuals of meatotomy, is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

